Exhibit 10.2 *** Text Omitted and Filed Separately Confidential Treatment Requested Under 16 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. § 24b-2 SETTLEMENT AGREEMENT AND MUTUAL RELEASE This Settlement Agreement and Mutual Release (this “AGREEMENT”), effective as of August 22, 2015 (the “EFFECTIVE DATE”), is entered into by and between Butamax Advanced Biofuels LLC (“BUTAMAX”), a Delaware limited liability company, with offices located at Routes 141 and Henry Clay, Wilmington, Delaware 19880, E.I. du Pont de Nemours & Company (“DUPONT”), a Delaware corporation, with offices located at Chestnut Run Plaza, 974 Centre Road, P.O. Box 2915, Wilmington, Delaware 19805, and BP Biofuels North America LLC (“BP”), a Delaware limited liability company, with offices located at 501 Westlake Park Boulevard, Houston, Texas 77079, on the one hand, and Gevo, Inc. (“GEVO”), a Delaware corporation, with offices located at 345 Inverness Drive South Building C, Suite 310, Englewood, Colorado 81110, on the other hand. BACKGROUND TO THIS AGREEMENT WHEREAS, one or more of the BUTAMAX PARTIES (as defined herein) and GEVO are engaged in disputes, lawsuits and other proceedings against each other in the United States Court for The District of Delaware, The Court of Appeals for the Federal Circuit, before the United States Patent and Trademark Office (“PTO”), and in other forums, as identified more fully herein as SUBJECT LITIGATION; and WHEREAS, to avoid further costs, uncertainties, and diversion of management time, and to foster and advance the creation, development and viability of the markets and utilization of bio-isobutanol, the BUTAMAX PARTIES and GEVO desire to resolve the SUBJECT LITIGATION and related threatened litigation and to enter into this AGREEMENT and a new business relationship wherein BUTAMAX and GEVO grant rights to the other under certain patents and patent applications under the LICENSE AGREEMENT (as defined herein).
